IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bruce Leibensperger,                  :
                        Appellant     :
                                      :   No. 87 C.D. 2015
            v.                        :
                                      :
Carpenter Technologies, Inc.          :
t/a Carpenter Technology Corp.        :



                                    ORDER


            AND NOW, this 7th day of December, 2016, it is ORDERED that the
above-captioned opinion filed September 22, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                    ________________________________
                                    PATRICIA A. McCULLOUGH, Judge